116 S.E.2d 490 (1960)
253 N.C. 230
Jeter RAMSEY, Petitioner,
v.
SOUTHERN RAILWAY COMPANY, Respondent.
No. 313.
Supreme Court of North Carolina.
October 19, 1960.
Elmore & Martin, by Harry C. Martin, Don C. Young, Asheville, for petitioner, appellant.
W. T. Joyner, Jr., Raleigh, Ward & Bennett, Asheville, for respondent, appellee.
PER CURIAM.
The petitioner now contends that the respondent's appeal from the clerk's order confirming the award entitled both parties to a trial de novo in the superior court, and that his demand for a jury trial entitles him to have the jury pass on the issues of compensation. The answer is, the clerk, on petitioner's motion, entered judgment confirming the award. Only the respondent appealed. When the court, in its discretion, permitted the appeal to be withdrawn, the clerk's judgment became the final adjudication.
Affirmed.